DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because Abstract: line 1, “comprises” should read --includes--; in addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
method for evaluating connectivity between a first well and a second well in a hydrocarbon production field comprising:
obtaining a first time series of a first well parameter from the first well and a second time series of a second well parameter from the second well,
processing the first time series to obtain a processed first time series,
filtering the second time series by removing dynamic variations from the second time series to obtain a filtered second time series representative of static variations of the second time series,
determining a correlation between said processed first time series and said filtered second time series at various time shifts between said processed first time series and said filtered second time series, and
determining a maximal correlation coefficient and a time shift at maximal correlation between said processed first time series and said filtered second time series, the maximal correlation coefficient being representative of the connectivity between the first well and the second well.”

The limitation of obtaining, processing, filtering, determining, and determining steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical relationship/calculation, then it falls within the “Mathematical Concepts” grouping of abstract idea.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the steps above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of obtaining, processing, filtering, determining, and determining such that the reciting amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.



Similarly, independent claim 13 is directed to a system having a data recovery module, a processing module, a filtering module, a correlation module to carry out the method as cited in claim 1 that falls within the “Mathematical Concepts” grouping of abstract idea.  Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, e.g., using a generic computer to perform calculations amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Hence, the claim is not patent eligible. 

Dependent claims 2-12 and 14-16 are directed to variable parameters for filtering, determining, mapping, calculating, removing, which do not result in the claims as a whole amounting to significantly more than the judicial exception.

Claims 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Inferring Reservoir Interwell Dynamic Connectivity Based on Signal Processing Method”, Hou et al. (referred hereafter Hou et al.).
Referring to claim 1, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11) comprising:
obtaining a first time series of a first well parameter from the first well (e.g., injection/production rate time series – Figure 3) and a second time series of a second well parameter from the second well (e.g., injection/production rate time series – Figure 3) (e.g., well parameters such as “There are many factors influencing injected signal’s time lag and attenuation, and the main influence factors are reservoir parameters which characterize permeable capability of reservoir liquids, flowing space, the compressibility of reservoir rock and liquids. The influence of permeability, total compressibility, porosity, net pay thickness, oil viscosity and well spacing on injected signal’s time lag and attenuation were discussed in this paper.” - pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section; Figure 4),
processing the first time series to obtain a processed first time series (e.g., “Every time response is composed of dynamic process and static process under the action of typical injected signal.” - page 2, 2.1 Definition of Evaluation Index Charactering Injected Signal’s Time lag and Attenuation section; pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section),
filtering the second time series by removing dynamic variations from the second time series to obtain a filtered second time series representative of static variations of the second time series (e.g., “In order to quantitatively analysis the influence law of reservoir parameters on injected signal’s time lag and attenuation, we defined a parameter (the time constant) τ which quantifies injected signal’s time lag and attenuation based on the performance index of step response.
τ = Td / γ 		(1)
where τ is the time constant characterizing injected signal’s time lag and attenuation, month; Td is the delay time which is the needing time when the response curve’s value equals the 0.5q(∞) for the first time, month; γ is the conversion coefficient between the delay time and time constant, and its experience value is 3.0.” - page 2, 2.1 Definition of Evaluation Index Charactering Injected Signal’s Time lag and Attenuation section; pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section),

determining a correlation between said processed first time series and said filtered second time series at various time shifts between said processed first time series and said filtered second time series (e.g., “The calculative correlations of time constant can be regressed by relationship curve between time constant and reservoir pressure transmitting coefficient, well spacing as well as porosity.” - pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section; page 5, 3.2.1 The Optimization of Time Constant section; Figure 5), and
determining a maximal correlation coefficient and a time shift at maximal correlation between said processed first time series and said filtered second time series, the maximal correlation coefficient being representative of the connectivity between the first well and the second well (page 4, 3.1 The Mathematic Model for Inferring Interwell Dynamic Connectivity section; page 5, 3.2.2 The Solution of Interwell Dynamic Connectivity Coefficient section; pages 5-6, 4.1 Model Validation section; page 6, 4.2 Field Application section; Figures 11-13). 
As to claim 2, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the first well parameter and the second well parameter are each chosen among bottom hole pressure (e.g., bottom-hole flowing pressure – page 2, last para.), injection rate (Figure 3), fluid salinity or fluid temperature. 
Referring to claim 3, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the first well is an injection well or a production well and the second well is a production well (Figures 3 & 11). 
As to claim 4, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the filtering step comprises a sub-step of filtering the second time series to remove the dynamic variations from the second time series to obtain a corrected second time series, representative of e.g., “In order to quantitatively analysis the influence law of reservoir parameters on injected signal’s time lag and attenuation, we defined a parameter (the time constant) τ which quantifies injected signal’s time lag and attenuation based on the performance index of step response.
τ = Td / γ 		(1)
where τ is the time constant characterizing injected signal’s time lag and attenuation, month; Td is the delay time which is the needing time when the response curve’s value equals the 0.5q(∞) for the first time, month; γ is the conversion coefficient between the delay time and time constant, and its experience value is 3.0.” - page 2, 2.1 Definition of Evaluation Index Charactering Injected Signal’s Time lag and Attenuation section; pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section), the filtering being made with a non-linear filter (e.g., diffusivity filter – page 6, 6th para.; page 7, 5 Conclusion section; Figure 10). 
Referring to claim 5, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the processing step and/or the filtering step comprise a sub-step of filtering a field depletion (page 6, 4.2 Field Application section; Figures 11-13). 
As to claim 6, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the method further comprises a step of determining a confidence index of the connectivity between the first well and the second well (page 4, 3.1 The Mathematic Model for Inferring Interwell Dynamic Connectivity section; page 5, 3.2.2 The Solution of Interwell Dynamic Connectivity Coefficient section; Figures 10-13). 
Referring to claim 7, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the method further comprises a step of mapping the maximal correlation coefficient and/or the time shift at maximal correlation in the hydrocarbon production field (e.g., “The calculative correlations of time constant can be regressed by relationship curve between time constant and reservoir pressure transmitting coefficient, well spacing as well as porosity.” - pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section; page 5, 3.2.1 The Optimization of Time Constant section, Figure 5; pages 5-6, 4.1 Model Validation section; page 6, 4.2 Field Application section, Figures 11-13). 
As to claim 8, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the first e.g., pressure transmitting coefficient – Equations 4 & 5: pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section; page 5, 3.2.1 The Optimization of Time Constant section, Figure 5). 
Referring to claim 9, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the first well is a production well and the processing step comprises a step of filtering the first well time series by removing dynamic variations from the first time series to obtain a corrected first time series representative of static variations of the first time series (e.g., “In order to quantitatively analysis the influence law of reservoir parameters on injected signal’s time lag and attenuation, we defined a parameter (the time constant) τ which quantifies injected signal’s time lag and attenuation based on the performance index of step response.
τ = Td / γ 		(1)
where τ is the time constant characterizing injected signal’s time lag and attenuation, month; Td is the delay time which is the needing time when the response curve’s value equals the 0.5q(∞) for the first time, month; γ is the conversion coefficient between the delay time and time constant, and its experience value is 3.0.” - page 2, 2.1 Definition of Evaluation Index Charactering Injected Signal’s Time lag and Attenuation section; pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section). 
As to claim 10, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the first well and the second well are production wells and the method further comprises calculating a first location curve of an injection well connected to the first well and to the second well, based on a time shift at maximal correlation between the first time series of the first well and the second time series of the second well (pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section; page 4, 3.1 The Mathematic Model for Inferring Interwell Dynamic Connectivity section; page 5, 3.2.2 The Solution of Interwell Dynamic Connectivity Coefficient section; pages 5-6, 4.1 Model Validation section; page 6, 4.2 Field Application section; Figures 11-13). 
Referring to claim 11, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section; page 4, 3.1 The Mathematic Model for Inferring Interwell Dynamic Connectivity section; page 5, 3.2.2 The Solution of Interwell Dynamic Connectivity Coefficient section; pages 5-6, 4.1 Model Validation section; page 6, 4.2 Field Application section; Figures 11-13). 
As to claim 12, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the first well and the second well are production wells and the method further comprises determining an average diffusivity based on the time shift at maximal correlation between the first time series of the first well and the second time series of the second well and based on the location of an injection well connected to the first well and to the second well (pages 5-6, 4.1 Model Validation section; page 7, 5 Conclusions section). 
Referring to claim 13, Hou et al. disclose a system for evaluating connectivity between a first well and a second well in a hydrocarbon production field comprising:
a data recovery module for obtaining a first time series of a first well parameter from the first well (e.g., injection/production rate time series – Figure 3) and a second time series of a second well parameter from the second well (e.g., injection/production rate time series – Figure 3) (e.g., well parameters such as “There are many factors influencing injected signal’s time lag and attenuation, and the main influence factors are reservoir parameters which characterize permeable capability of reservoir liquids, flowing space, the compressibility of reservoir rock and liquids. The influence of permeability, total compressibility, porosity, net pay thickness, oil viscosity and well spacing on injected signal’s time lag and attenuation were discussed in this paper.” - pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section; Figure 4),
a processing module for processing the first time series to obtain a processed first time series (e.g., “Every time response is composed of dynamic process and static process under the action of typical injected signal.” - page 2, 2.1 Definition of Evaluation Index Charactering Injected Signal’s Time lag and Attenuation section; pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section),
a filtering module for filtering the second time series by removing dynamic variations from the second time series to obtain a filtered second time series representative of static variations of the second time series (e.g., “In order to quantitatively analysis the influence law of reservoir parameters on injected signal’s time lag and attenuation, we defined a parameter (the time constant) τ which quantifies injected signal’s time lag and attenuation based on the performance index of step response.
τ = Td / γ 		(1)
where τ is the time constant characterizing injected signal’s time lag and attenuation, month; Td is the delay time which is the needing time when the response curve’s value equals the 0.5q(∞) for the first time, month; γ is the conversion coefficient between the delay time and time constant, and its experience value is 3.0.” - page 2, 2.1 Definition of Evaluation Index Charactering Injected Signal’s Time lag and Attenuation section; pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section),
a correlation module for determining a correlation between said processed first time series and said filtered second time series at various time shifts between said processed first time series and said filtered second time series (e.g., “The calculative correlations of time constant can be regressed by relationship curve between time constant and reservoir pressure transmitting coefficient, well spacing as well as porosity.” - pages 2-3, 2.2 The Influencing Factors of Injected Signal’s Time Lag and Attenuation section; page 5, 3.2.1 The Optimization of Time Constant section; Figure 5), and for determining a maximal correlation coefficient and a time shift at maximal correlation between said processed first time series and said filtered second time series, the maximal correlation coefficient being representative of the connectivity between the first well and the second well (page 4, 3.1 The Mathematic Model for Inferring Interwell Dynamic Connectivity section; page 5, 3.2.2 The Solution of Interwell Dynamic Connectivity Coefficient section; pages 5-6, 4.1 Model Validation section; page 6, 4.2 Field Application section; Figures 11-13). 
As to claim 14, Hou et al. disclose a computer program product comprising software instructions which, when executed by a computer, carry out the method (pages 2-3, 2 The Law of Injected Signal’s Time Lag and Attenuation section; page 4-5, 3 Inferring Interwell Dynamic Connectivity section; pages 5-6, 4. Model Validation and Field Application section; page 7, 5 Conclusions section; Figures 2-13) according to claim 1. 
Abstract, Figure 11), wherein the non-linear filter is a median filter (e.g., diffusivity filter – page 6, 6th para.; page 7, 5 Conclusion section; Figure 10). 
As to claim 16, Hou et al. disclose a method for evaluating connectivity between a first well and a second well in a hydrocarbon production field (Abstract, Figure 11), wherein the filtering step is made with a mean filter (e.g., diffusivity filter – page 6, 6th para.; page 7, 5 Conclusion section; Figure 10). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864